         Case 5:19-mj-00471-DUTY Document 1 Filed 09/04/19 Page 1 of 1 Page ID #:1

                                                                                                '~~,r


                                                                                   2~~~ SEP —4 Pti t~~ 00
                                                                                                                    C~i~~ r
                                                                                   r ~~F'.;. ~.`~. i%i'~ ~ ri lls f
                                                                                   C                C~'LIF
                                                                                    ~NTRt~~YIERSIOf

                                   UNITED STATES DISTRICT COUR'~'{                                             ""—'"—'"
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                            CA
                   u . ~.
                                            PLAINI'ffF(S)              E~ ~                        ~ D
                            v.

     YL~.I~U'L. G4htb~-~C)
                                                                           AFFIDAVIT RE
                                          DEFEr~~txT(s).             OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:
in the     ~..hSS~~YL:J             District of L ~al~tsih~~                  on A-~4 + , 2~;;~
at   ~; ~ ~S      ❑ a.m./ p.m. The offense was allegedly committed on or about Sr~~2c,t ~
in violation of Title    29 i tSL                 U.S.C., Sections) gi~i ~
to wit: _ n c2:a y 7~.a~F~tc t~ i~ G ~ ~o~S P ~ t~~-~

A warrant for defendant's arrest was issued by:

Bond of$                                was Qset / ❑recommended.

Type ofBond:

Relevant documents)on hand (attach):


I swear that the foregoing is true and correct to the best of my knowledge.
                                                                   r                             ~.
                                     £~Z1~
Sworn to before me, and sd~bscri~                      on           ~                ~~'                                  by
                          A t         ~1
                                                                 Depu Clerk.


                                 f~ .      ''~
                                                                   ~ s ~      iJ

               f                                             Print Name o Agent


     I.~SP c 5
Agency                                                       Title


CR-52(OS/9S)                          AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
